Title: John Paul Jones to the Commissioners, 28 August 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest August 28th. 1778
     
     I have this moment been with Mons. De la Prévalaye by Accident. That Gentleman you know, Commands here in the Absence of Comte D’Orvilliers. He has told me that as there are now no Ships of War in the Road he can no longer furnish a Guard for the Prisoners taken by the Ranger and now on board the Prize Brigantine Patience.
     I could have no dependence on the Officers and Marines of the Ranger because they had suffered the Prizoners to Escape at Nantes which were taken on the Passage from America. Therefore on my arrival from the Irish Channel the 9th. of May I applied to my Friend Comte D’Orvilliers who immediately furnished a Guard of Twelve Soldiers with Officers. This Guard has been releived daily ever Since by French Boats and Seamen—has been fed and Supported altogether at the Expence of France—and has not suffered any of the Prisoners to Escape. Were Comte D’Orvilliers here, I am sure he would at my request Order the Guard to be Continued and tho’ he is Absent I will Use every direct and Indirect Means to have it prolonged Until this reaches your hands.
     For the Sake of Humanity I entreat you to make immediate Application to the French Minister—that my favorite Object a Cartel may not be lost after I have taken so much pains to furnish and preserve the Means of bringing it about.
     I must not loose the post; therefore I can only add that I have the Honor to be with due Esteem and Respect Gentlemen Your Very Obliged very Obedient very humble Servant,
     
      Jno P Jones
     
    